EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview with Gerald Roberts on 01/15/2021.

Claim 20 has been amended as follows:
Line 3 recites “a unitary housing comprising a recess…” and will be amended to recite “a unitary clamp housing comprising a recess…”.
	Line 15 recites “wherein a first end of the band is fixed to the clamp housing” and will be amended to recite “wherein a first end of the band is fixed to the housing”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

	
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773